Case: 1:21-cv-00016-MWM Doc #: 44 Filed: 02/08/21 Page: 1 of 1 PAGEID #: 414

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

LAURA AKER, et al.

 

Plaintiff
Vv

ABX AIR, INC., et al.

 

To:

Date:

Defendant

The clerk of court and all parties of record

for the
Southern District of Ohio

Nee Nee Nee Nee eee”

1:21-cv-016-DRC

APPEARANCE OF COUNSEL

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

HARLAND CLARKE CORP.

 

02/08/2021

/s/ Roula Allouch

 

Attorney’s signature

Roula Allouch (#0081922)

 

Printed name and bar number

GRAYDON HEAD & RITCHEY LLP
312 Walnut Street, Suite 1800
Cincinnati, OH 45202

 

Address

rallouch@graydon.law

 

E-mail address

(513) 629-2805

 

Telephone number

(513) 651-3836

 

FAX number
